Citation Nr: 1542394	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  04-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a left eye injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to February 1991, including a tour of duty in the Persian Gulf. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2004, the Veteran testified at a Decision Review Officer hearing.  A transcript of the hearing has been associated with the claims file. 

In September 2006, the Board denied the claim for service connection for a left eye disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), a March 2008 Order of the Court vacated that portion of the decision and remanded the claim for the Board to readjudicate in accordance with the JMR.

In March 2010, the Board remanded the claim for a new examination to determine the nature and etiology of any residuals of the left eye injury.  In June 2010, VA conducted a new eye examination.  

In March 2011, the claim returned to the Board; the Board remanded the claim again to schedule the Veteran for a Board hearing.  However, in November 2012, the Veteran withdrew her pending hearing request.  

In May 2013, the claim returned to the Board.  The Board remanded the claim again for an addendum opinion to provide an adequate rationale as to why the Veteran's current visual field defect was unrelated to the prior in-service eye trauma.  In September 2013, the RO obtained an addendum opinion. 

In March 2014, the claim returned to the Board, when it was remanded yet again for an examination to evaluate claimed headaches as related to the left eye injury.  In August 2014, a neurological examination was conducted.  Based on that examination, the RO granted the Veteran service connection for migraine headaches as related to the in-service left eye injury in a January 2015 rating decision.  Therefore, that portion of the claim has been granted in full.  The Board will continue to consider whether there are any other residuals from the eye injury.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's left eye issues diagnosed as a bilateral reduction in visual field, a chronic meibomian gland dysfunction, and chronic blepharitis are not etiologically related to her in-service left eye injury, or otherwise related to service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a left eye injury have not been met. 38 U.S.C.A. §§ 1131, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498   (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102.

A.  Analysis: Residuals of Left Eye Injury 

The September 2013 VA examiner diagnosed the Veteran with reduced visual field, chronic blepharitis, and a meibomian gland dysfunction.  The Veteran contends that these conditions are residual effects of an in-service left eye injury that should be service connected.  

In September 1988, the Veteran was hit in the left eye with a baseball causing a hematoma.  Immediately following the incident, she had emergency care at the USA Health Clinic at Schweinfurt.  The Veteran's left eye appeared swollen and discolored with pain noted.  

During service, any residual symptoms of the eye injury appeared to last no more than a couple of weeks.  In October 1988, approximately a week after the injury, the Veteran attended a follow-up appointment.  She complained that her left eye was painful.  She also reported having headaches and being sensitive to light.  Those are the last complaints seen on the record of pain or other symptoms involving the left eye.  After the October 1988 examination, no more complaints or treatment of left eye issues were noted.  By the December 1990 separation examination, the Veteran's eye was considered to function within normal limits despite a reported history of eye trouble.  Even though no specific issues were noted in terms of physical trauma to the left eye, the examiner recommended that the Veteran see an optometrist.  

Despite the Veteran's report that she had ongoing symptoms, the first post-service evaluation of her left eye occurred approximately 12 years after discharge in January 2003 at the Saginaw, Michigan VA Medical Center Optometry Department.  At that appointment, the Veteran did not complain of any physical pain or swelling as seen at the time of her initial in-service injury.  The only reported issue at that appointment was decreased vision manifested by having to squint when seeing objects close and at a distance.  The evaluating optometrist found the Veteran's ocular health to be normal, and only saw a mild refractive error which could be corrected with over-the-counter reading glasses.  

In subsequent appointments after the January 2003 VA evaluation, the ocular health of the Veteran's left eye continued to be normal.  In October 2004, VA scheduled the Veteran for an eye examination to evaluate her asserted residuals of the left eye injury.  The examiner, like the VA optometrist, found no permanent injury to the left eye.  The muscle function was smooth, accurate, full, and extensive.  The examiner found that the Veteran had reduced visual field in the left eye, which was inconsistent with brain or eye disease.   The examiner also documented that the Veteran had a tiny area of lattice with holes way far on the periphery of the left eye which was unassociated with the reduced visual field or the in-service injury.   

In September 2005, a private optometrist evaluation of the left eye from the Anderson Eye Associates also found that the left eye functioned normally, except for the reduced visual field.  The evaluator also noted the Veteran's subjective statements of tunnel vision.  However, the evaluator could not attribute the Veteran's complaints to any diagnosed medical condition.  The Veteran's retina functioned normally and was absent any evidence of traumatic retinopathy or cataracts. 

Loss of visual field was also documented in March 2009 and December 2010 VA neurological consultation reports, and a March 2010 letter from a clinical social worker.  However, none of these treatment records noted any physical damage to the left eye as related to any in-service trauma.  

In June 2010, a VA eye examination also found no trauma or injury to the left eye.  The examiner noted that the Veteran had reduced visual field.  Based on the Veteran's complaints and the examination, the examiner diagnosed the Veteran with dry eye syndrome and refractive error, and the examiner could not establish with certainty if either was related to the in-service left eye injury.  

In the last examination of the left eye of record occurring in September 2013, the examining optometrist found a normal left eye with no increased intraocular pressure, no cataracts, no macular or retinal scarring, and normal optic nerves.  The only issues noted was the reduced visual field, as seen in previous evaluations, as well as chronic blepharitis and a meibomian gland dysfunction to account for the Veteran's symptoms of chronic tearing, burning, and blurry vision, which was first identified in VA treatment records intermittently in 2009 and 2010, approximately 20 years after discharge.  The examiner opined that it was less likely than not (less than 50 percent probability) that the current disability was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that the vision in the left eye corrected to 20/40, and that the ocular health was normal.  The burning and tearing symptoms as reported by the Veteran are related to chronic blepharitis and a meibomian gland dysfunction, and unrelated to any previous injury to the eyes.  The examiner opined that the reduced vision field loss was mild in both eyes and did not correlate to any eye findings seen at the examination or prior treatment notes.  Without any opinions to the contrary, the Board finds against service connection.  

In evaluating the Veteran's contentions as against the other evidence of record, the left eye injury in service was acute and did not result in any permanent injury to the left eye.  The issues complained of by the Veteran have been medically linked to issues wholly unrelated to service.  As noted above, the only medical opinions of record are negative and do not link any current left eye conditions to the in-service injury.  Accordingly, the preponderance of the evidence is against the claim. 


II.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran.  The contents of a December 2002 notice fully complied with the requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  Accordingly, the Board concludes that VA satisfied its duties to notify the Veteran.

VA met its duty to assist. This duty includes assisting the claimant in the procurement of service and post-service treatment records, and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With respect to examinations, the Veteran has been afforded several VA examinations evaluating the claimed residuals of her in-service left eye injury.  The examinations were conducted in 2004, 2010, and 2013.  The Board finds these examinations collectively are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted an in-person evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology and etiology collectively to make a decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24   (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

The Board notes that in a November 2010 notice, the Veteran was unhappy with the June 2010 examination.  However, the Veteran's complaints had more to do with how she was treated by the physician and VA staff at the Ann Arbor, Michigan VA Medical Center, rather than the actual substance of the examination.  

The Veteran also asserted that she disagreed with the examiner's findings of no injury to the left eye.   However, the Board notes that the diagnosis is consistent with evaluations conducted at her primary care facility at Saginaw, Michigan VA Medical Center and privately at the Anderson Eye Associates, who all also found no ocular damage to the left eye.  Furthermore, the Veteran has not reported having any issues with the way the September 2013 examination was conducted, which resolved deficiencies noted in the June 2010 examination.  Accordingly, the Board finds that a new examination is not necessary.

Accordingly, all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.


ORDER

Service connection for residuals of a left eye injury is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


